DETAILED ACTION
	This action is responsive to 05/11/2022.
	Prior objection to claim 1 has been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 08/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent #11,121,191 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to an active matrix organic light emitting diode (AMOLED) touch panel structure having a touch drive integrated chip, and a corresponding circuit design.
The prior art of record fails to adequately disclose the combined features of the claimed invention (claim 1 taken as representative of the claims), particularly, the prior art of record fails to adequately disclose “A display panel comprising a display region and a non-display region, the non-display region including at least one touch signal interconnection region, a bending region and a chip deploying region sequentially disposed away from the display region, wherein the display panel further comprises: a plurality of touch units disposed on the display region; an array metal layer configured to form lines for transmitting a display signal to the display region; a touch metal layer configured to form lines for transmitting a touch signal to the plurality of touch units; and a first insulating layer disposed between the array metal layer and the touch metal layer, and having an interconnection via hole; wherein the interconnection via hole is disposed in the touch signal interconnection region to connect the touch metal layer with the array metal layer in the bend region, the array metal layer includes a first metal layer and a second metal layer, the interconnection via hole is configured to connect the first metal layer with the touch metal layer, a single touch and drive integrated chip is disposed within the chip deploying region for processing the display signal and the touch signal; wherein the display signal is transmitted to the display region through the lines of the array metal layer; and the touch signal is transmitted to the plurality of touch units through the lines of the array metal layer located within the bending region, the interconnection via hole located within the touch signal interconnection region, and the lines of the touch metal layer within the non-display region around the display region; wherein a second insulating layer is disposed between the second metal layer and the first metal layer, the second insulating layer is provided with a first via hole and a second via hole, a line of the second metal layer in the bending region is connected with the first metal layer located in the bending region through the first via hole, and a line of the second metal layer in the non-display region is connected with the first metal layer located in the non-display region through the second via hole.” Similar limitations are also recited in independent claim 11.
Claims 2-8 and 10-18 respectively depend from and further limit claims 1 and 9, and are therefore equally allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627